DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
	Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by this Examiner.
Response to Amendment
	This Office action is in response to the amendment filed 21 April 2022.  Claims 1-20 are pending.  All objections and rejections not repeated below are cancelled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuzaki, and further in view of Itoh [US 20040047220 A1] (hereinafter “Itoh”).
	Independent Claim:
	Per claim 1, Matsuzaki teaches a device (the memory circuit in Fig. 48), comprising:
an input buffer configured to receive a data clock signal (see Fig. 48, 10 clock buffer and external clock signal ECLK);
an internal data clock generator configured to generate an internal data clock signal (see Fig. 48, clock generator 102 and internal clock signal ICLK3);
a plurality of data buffers (see Fig. 48, memory core 15 includes storage units such as cells, word lines and blocks that may each be considered as a data buffer); 
a value indicating a mode of operation of the device (see Fig. 48 and paragraphs [0184]-[0187], the operation switch signal OSW)
and
a selection component configured to:
select, based at least in part on the value indicating the mode of operation of the device, one of the data clock signal or the internal data clock signal; and route the selected signal to the plurality of data buffers (see paragraphs [0184]-[0187], based on a determination by the comparator 103 of a normal state or a faster operation mode of the memory circuit, the operation switch signal OSW is set to either H or L level, based on this signal the switching circuit SW selects the external clock ECLK1 or the internally generated ICLK3 as the internal clock signal ICLK2 for controlling the operation of the memory core 15).
Matsuzaki only differentiates from the claimed invention by not disclosing a register for storing the value indicating the mode of operation of the device.  Itoh teaches a similar memory device wherein a mode register stores a signal at H or L level to a select circuit to select one of two different inputs as the output (see Itoh, Abstract).  Both Matsuzaki and Itoh represent works within the same field of endeavor, namely DRAM memory access control.  It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to combine Matsuzaki and Itoh to provide a mode register to store Matsuzaki’s operation switch signal OSW, as a stored signal value can be accessed for longer period of time as opposed a signal that is not stored.
	Dependent Claims:
Per claim 3, Matsuzaki further teaches the selection component is configured to select the internal data clock signal when the mode of operation of the device is a first mode of operation; and
the selection component is configured to select the data clock signal when the mode of operation of the device is a second mode of operation (see paragraphs [0184]-[0187], based on a determination of a normal state or a faster operation mode of the memory circuit, the switching circuit SW selects the external clock ECLK1 or the internally generated ICLK3 as the internal clock signal ICLK2).
Per claim 4, Matsuzaki further teaches a mode identification component coupled with the selection component and configured to identify the mode of operation of the device, wherein:
the mode identification component is configured to output, to the selection component, a signal based at least in part on the mode of operation of the device (see  Fig. 48 and paragraph [0185] for comparator 103 and memory controller 14 for generating the selection signal OSW for SW based on determined state of the memory circuit); and
the selection component is configured to select the selected one of the data clock signal or the internal data clock signal based at least in part on the signal (see Fig. 48 and paragraphs [0184]-[0187] for selection component SW selecting ECLK1 or ICLK3 based on OSW).
Per claim 7, Matsuzaki further teaches the selection component is configured to route the internal data clock signal to the plurality of data buffers when a system clock signal associated with the device has a first speed; and
the selection component is configured to route the data clock signal to the plurality of data buffers when the system clock signal has a second speed (see paragraph [0185], selection component SW routes ECLK1 or ICLK3 to ICLK2 based on the selection signal OSW, which is based on the timing of command reception signal CMDEN, which in turn is based on a system clock signal associated with the memory circuit, and OSW is set based on whether CMDEN timing is faster than the output S1).
Per claim 8, Matsuzaki further teaches the first speed is slower than the second speed (see paragraph [0185], a faster CMDEN timing is based on a faster second speed of the system clock than a slower first speed of the system clock).
Per claim 9, Matsuzaki further teaches the internal data clock signal has a different frequency than the data clock signal (see paragraphs [0184]-[0187], ICLK3 has a higher frequency than ECLK).

Claims 2 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuzaki and Itoh, and further in view of Johnson et al. [US 6762974 B1] (hereinafter “Johnson”).
	Independent Claim:
Claim 10, Matsuzaki teaches a system (the system comprising the memory circuit in Fig. 48), comprising:
a first memory (the memory circuit in Fig. 48);
wherein the first memory comprises:
a first input buffer configured to receive a data clock signal (see Fig. 48, 10 clock buffer and external clock signal ECLK);
a first internal data clock generator configured to generate a first internal data clock signal (see Fig. 48, clock generator 102 and internal clock signal ICLK3);
a first plurality of data buffers (see Fig. 48, memory core 15 includes storage units such as cells, word lines and blocks that may each be considered as a data buffer); 
a value indicating a mode of operation of the first memory (see Fig. 48 and paragraphs [0184]-[0187], the operation switch signal OSW) and 
a first selection component configured to:
select, based at least in part on the value indicating the mode of operation of the first memory, one of the data clock signal or the first internal data clock signal; and route the selected signal to the plurality of data buffers (see paragraphs [0184]-[0187], based on a determination by the comparator 103 of a normal state or a faster operation mode of the memory circuit, the operation switch signal OSW is set to either H or L level, based on this signal the switching circuit SW selects the external clock ECLK1 or the internally generated ICLK3 as the internal clock signal ICLK2 for controlling the operation of the memory core 15).
Matsuzaki does not specifically disclose a register for storing the value indicating the mode of operation of the first memory.  Itoh teaches a similar memory device wherein a mode register stores a signal at H or L level to a select circuit to select one of two different inputs as the output (see Itoh, Abstract).  Both Matsuzaki and Itoh represent works within the same field of endeavor, namely DRAM memory access control.  It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to combine Matsuzaki and Itoh to provide a mode register to store Matsuzaki’s operation switch signal OSW, as a stored signal value can be accessed for longer period of time as opposed a signal that is not stored.
Matsuzaki in view of Itoh does not specifically teach the system comprises a memory controller, wherein a first memory die and a second memory die are each configured to receive a common data clock signal from the memory controller.  However, a memory system comprising more than one memory dice configured to receive a common data clock signal from a memory controller is well known in the art before the effective filing date of the claimed invention, as the duplication of a part for multiple effect is well known in the art as per in re Harza 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  Johnson teaches a memory system wherein more than one memory dice (see Johnson, Fig. 4, memory devices 200) are configured to receiving a common data clock signal from a memory controller (see Johnson, two of the memory devices 200 receive the external system clock XWCLK from memory controller 100).  Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to combine the teachings of Matsuzaki, Itoh and Johnson in order to duplicate Matsuzaki’s memory circuit as shown in Fig. 48 in more than one memory dice that receiving a common external data clock signal from a memory controller for the more than one memory dice, in order to scale up the memory system and improve its performance and capacity.  As a result of the combination, the data clock signal taught by Matsuzaki (Matsuzaki’s clock signal ECLK) in view of Itoh also combines a common data clock signal as taught by Johnson.
Dependent Claims:
	Per claim 2, Matsuzaki further teaches the input buffer, the internal data clock generator, the plurality of data buffers, and the selection component are each included in a first memory die (the memory circuit in Matsuzaki, Fig. 48).  The combined teachings of Matsuzaki, Itoh and Johnson further teach the data clock signal is common to the first memory die and a second memory die (see the rejection of similar limitations and the motivation for combination set forth in the rejection of claim 10).
Per claim 11, the combined teachings of Matsuzaki, Itoh and Johnson further teaches the limitations of the claim as it teaches the second memory die comprising the same components of the first second memory die (see the rejection of claim 10 set forth above for motivation to combine Matsuzaki, Itoh and Johnson).
Per claim 12, the combined teaching of Matsuzaki, Itoh and Johnson further teaches the first memory die and the second memory die are both included in a same multi-die memory package (see Johnson, Fig. 4, two Memory Devices 200 are included in a Memory Component 508).
Per claim 13, the combined teaching of Matsuzaki, Itoh and Johnson further teaches a system clock signal generator configured to generate a common system clock signal, wherein the first memory die and the second memory die are each further configured to receive the common system clock signal (the external clock ECLK taught by Matsuzaki is input to each of the memory dice resembling the memory circuit in Fig. 48 of Matsuzaki).
Per claim 14, the combined teaching of Matsuzaki, Itoh and Johnson further teaches the first selection component is configured to select the selected one of the common data clock signal or the first internal data clock signal based at least in part on a frequency of the common system clock signal (see Matsuzaki, paragraph [0185], selection component SW routes ECLK1 or ICLK3 to ICLK2 based on the selection signal OSW, which is based on the timing of command reception signal CMDEN, which in turn is based on a system clock signal associated with the memory circuit).
Per claim 15, the combined teaching of Matsuzaki, Itoh and Johnson further teaches the first selection component is configured to select the first internal data clock signal when the frequency of the common system clock signal is at a first frequency; and
the first selection component is configured to select the common data clock signal when the frequency of the common system clock signal is at a second frequency that is higher than the first frequency (see Matsuzaki, paragraph [0185], a faster CMDEN timing is based on a faster second speed of the system clock than a slower first speed of the system clock).
Per claim 16, the combined teaching of Matsuzaki, Itoh and Johnson further teaches a first mode identification component coupled with the first selection component, wherein the first mode identification component is configured to output, to the first selection component, a signal based at least in part on the frequency of the common system clock signal (see Matsuzaki, Fig. 48 and paragraphs [0184]-[0187] for comparator 103 and memory controller 14 for generating the selection signal OSW for the selection component SW, the signal OSW based on CMDEN timing, which is in turn determined by frequency of the system clock).
Allowable Subject Matter
Claims 5-6 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 19-20 are allowable over prior art.
The following is a statement of reasons for the indication of allowable subject matter:
Per claim 5, the cited prior art references fail to teach or sufficiently suggest the internal data clock generator (Matsuzaki’s clock generator 102) is activated or deactivated based on the identified mode of operation.
Per claim 6, the claim is dependent on claim 5 and as such is allowable for at least the same reasons as claim 5.
Per claim 17, the cited prior art references fail to teach or sufficiently suggest the memory controller (Johnson’s memory die controller 100) setting a value of a mode register to indicate the frequency of the common system clock signal, the mode register being comprised by the first mode identification component (the comparator 103 and memory controller 14 in Matsuzaki).
Per claim 18, the cited prior art references fail to teach or sufficiently suggest the first internal data clock generate activates or deactivates based on the frequency of a common system clock signal.
Claim 19, Johnson teaches a system (see Fig. 4 for processing system 500), comprising:
a first memory die (a Memory Device 200) configured to receive a common data clock signal generated by a common data clock generator (external system clock XWCLK from Memory Controller 100);
a second memory die configured to receive the common data clock signal (a second Memory Device receiving the same external system clock XWCLK.
The cited prior art references fail to teach or sufficiently suggest the first and second memory die receiving a system clock signal generated by a system clock generator and 
a controller configured to:
set a speed of the system clock signal to a first speed, wherein the system clock generator supports the first speed and a second speed greater than the
first speed; and
disable the common data clock generator based at least in part on setting the speed of the system clock signal to the first speed.
Per claim 20, the claim is dependent on claim 19 and as such is allowable for at least the same reason as claim 19.
Response to Arguments
	 Applicant’s arguments filed on 21 April 2022 regarding claims 1-20 have been considered but are moot in view of the new grounds of rejection set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN X GU whose telephone number is (571)272-0703.  The examiner can normally be reached on 9am-5pm, Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHAWN X GU/
Primary Examiner
Art Unit 2138

28 May 2022